Citation Nr: 1212094	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  07-39 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of jungle rot, bilateral feet.  

2. Entitlement to service connection for residuals of jungle rot, bilateral feet.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969 and from January 1971 to November 1974.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran testified before the undersigned in August 2011; a transcript of that proceeding has been associated with the claims file. 

The issue of entitlement to service connection for residuals of jungle rot, bilateral feet, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Service connection was originally denied for residuals of jungle rot, bilateral feet, in an August 2002 rating decision.  A July 2003 rating decision confirmed and continued that denial.  The Veteran was informed of these decisions, including his right to appeal, and did not appeal. 

2. The evidence received since the last prior denials of service connection for residuals of jungle rot, bilateral feet, was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The July 2003 rating decision that denied the Veteran's claim for service connection for the residuals of jungle rot of the feet is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.105(a), 20.200, 20.302(b). 

2. New and material evidence having been received to reopen the claim of entitlement to service connection for residuals of jungle rot, bilateral feet, the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

For the reasons detailed below, the Board finds that new and material evidence has been received to reopen the Veteran's residuals of jungle rot claim.  Accordingly, no further discussion of the VCAA is required with respect to this aspect of the appeal as any deficiency has been rendered moot. 


New and Material Evidence 

The Veteran's underlying service connection claim is based upon his contention that he has residual disabilities, including peripheral neuropathy and skin and vascular problems, stemming from in-service jungle rot and cellulitis of the feet.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Service connection was originally denied for residuals jungle rot to the bilateral feet by an August 2002 rating decision.  Thereafter, a July 2003 decision confirmed and continued the denial of service connection.  The Veteran was informed of these decisions, including his right to appeal.  He submitted a notice of disagreement in August 2003, and he was issued a statement of the case in January 2005.  However, he did not attempt to submit a substantive appeal until December 2005.  As this was received both more than one year after the rating decision and more than 60 days after the statement of the case was issued, it was not timely.  Therefore, the July 2003 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 20.200, 20.302(b). 

The RO construed the Veteran's December 2005 attempt to submit a substantive appeal as a request to reopen the previously denied claim.  (see August 2006 letter from RO).  That request was denied in a November 2006 rating decision, which is the subject of the current appeal. 

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits. Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the last prior denial in July 2003 includes statements from the Veteran, his service treatment records, private treatment records from Dr. Charles Daniel, D.P.M., which cover a period from 1998 to 2002, as well as post-service VA medical records which cover a period through 2002, to include a VA foot examination dated in April 2003.  

In pertinent part, the Veteran's service treatment records reflected that he was admitted to the hospital in August 1968 for treatment of cellulitis of the right ankle and foot.  Clinical records dated the same month show specific diagnoses of cellulitis (probably secondary to athlete's foot) and dermatophytosis (tinea pedis).  A hospital Narrative Summary reflects that the Veteran was on R&R in Hawaii (from Vietnam) when he awoke with swelling and pain around the right ankle.  He was admitted to the hospital on the following day with erythema and induration of the right lower leg/foot.  He was also noted as having tinea pedis, bilaterally.  The Veteran was placed on bed rest and administered penicillin intravenously.  The cellulitis resolved and the tinea pedis was treated with Desenex powder and responded nicely.  He was discharged to full duty later that month.  

In September 1968 he was again hospitalized for right foot cellulitis and athlete's foot.  Upon examination, his foot was swollen and the athlete's foot was described as "severe."  He was admitted to the hospital and placed on bed rest.  

Following service, private treatment records from Dr. Daniel show continued treatment for bilateral foot and ankle problems.  In December 1998, for example, the Veteran underwent an exostectomy of the left tibia, ankle arthrotomy (left ankle), sinus tarsi synovectomy (left), peroneal tendon tenosynovitis, and neurolysis/nerve release (left).  The operative report suggested "peripheral neuritis with possible nerve entrapment from scar tissue/previous surgery."  These records also noted a previous history of a helicopter crash (civilian).  In a February 2002 treatment report from Dr. Daniel, the Veteran reported having severe swelling of the lower extremities in-service and jungle rot/infection since service. 

In April 2003, a VA examiner opined (without examining the Veteran) that there was no relationship between "synovitis or fasciitis" and an infectious process of tinea pedis, or a cellulitis.  

Based on the above, the July 2003 rating decision found that no current residuals of "jungle rot" were shown by the evidence of record.  

The evidence received since the last prior denial in July 2003 includes additional statements from the Veteran, his hearing testimony, statements from the Veteran's cousin (a nurse), a November 2002 statement from Dr. Daniel (submitted by the Veteran in 2011), and post-service VA medical records which cover a period through 2010.

In pertinent part, a January 2008 VA treatment record loosely related the Veteran's current bilateral peripheral neuropathy of the feet to the "severe cellulitis" shown in-service.  Likewise, an October 2005 VA podiatry consult indicated that "some" of the Veteran's peripheral neuritis or peripheral neurological manifestations were associated with his lower extremity problems in-service.  The November 2002 statement from Dr. Daniel (which the Veteran submitted in 2011) also suggested that the some of the Veteran's foot, ankle, and lower extremity problems originated in-service. Lastly, the Veteran testified before the undersigned in August 2011 and stated that he had been experiencing neurological symptomatology in his feet since he was treated for cellulitis/athletes foot in-service in 1968.  

In short, the additional evidence shows that the Veteran has current bilateral foot symptomatology (neurological and musculoskeletal), which has been loosely related to his service.  As noted above, the competent medical evidence on file at the time of the last prior denial indicated that there were no chronic residuals related to the in-service cellulitis/skin problems.  Moreover, a review of the prior decisions reflect that the lack of such residuals was discussed in adjudication of the prior claims; i.e., this evidence goes to the basis of the prior denials.

In view of the foregoing, the Board finds that the evidence received since the last prior denial of service connection was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  Therefore, new and material evidence has been received in accord with 3.156(a), and the claim is reopened. 

Adjudication of the appeal does not end with the determination that new and material evidence has been received.  The Board must now address the merits of the underlying service connection claim on a de novo basis. 

For the reasons stated below, the Board finds that further development is required for a full and fair resolution of the Veteran's claims of service connection for residuals of jungle rot, bilateral feet.  


ORDER

New and material evidence having been received, the Veteran's service connection claim for residuals of jungle rot, bilateral feet, is reopened. 


REMAND

As outlined above, the Veteran contends that he has current neurological/vascular/musculoskeletal residuals of the feet relating to his in-service treatment for cellulitis and severe athlete's foot.  The Board recognizes that the claim has previously been characterized as residuals of "jungle rot" of the bilateral feet; however, based upon the Veteran's hearing testimony and statements throughout the record, it is obvious that he is seeking service connection for residuals of the in-service skin problems, which are clearly diagnosed and documented in the service treatment records (STRs) as cellulitis, athlete's foot, and tinea pedis. See Hospitalization Narrative Reports, August 1968 and September 1968.  

As a secondary, matter the Veteran additionally claims that his current foot problems are related to conceded in-service Agent Orange exposure.  See Hearing Transcript, pp. 6-7; see generally 38 C.F.R. §§ 3.307, 3.309.  In this regard, the Board notes that the Veteran underwent an Agent Orange examination in February 1992.  At the time of the examination, he complained of intermittent "discomfort and swelling" in his lower legs and feet since his hospitalizations in-service.  The pertinent diagnosis was left lower leg and foot discomfort and paresis of unknown etiology.  

To date, the Veteran has been afforded several VA examinations with respect to his bilateral foot claim.  In April 2003, the VA examiner concluded that there was no relationship between synovitis or fasciitis and an "infectious process of tinea pedis."  He provided no additional rationale for his opinion and made no reference to the Veteran's neurological or vascular complaints.  Most recently, the April 2010 VA examiner found that the Veteran's peripheral neuropathy of the bilateral feet was less likely than not related to the cellulitis or tinea pedis shown during service.  He stated that the cause of his peripheral neuropathy was "unknown."  However, in a March 2006 VA treatment note, Dr. Daniel noted that the Veteran's lower extremity "inflammatory disease with resultant vascular or lymphatic changes" were most likely related to the prior inflammatory disease noted in-service. In an October 2005 statement Dr. Daniel again stated that his peripheral neuritis/neurological manifestations "could" have been exacerbated by the "jungle rot" that he experienced in-service and that it "may have contributed to some decreased vasculature or neurological..." issues in his lower extremities. In January 2008, a VA treatment note reflects that the Veteran's "severe debilitating peripheral neuropathy of the bilateral feet may be related to service issues (hospitalization in the 1970's with severe cellulitis." (Emphasis added).  Likewise, a March 2009 VA treatment note indicated that the bilateral foot neuropathy "may" be related to Agent Orange exposure.  

Based on the conflicting opinions outlined above, most of which are either speculative or lack rationale, the Board finds that the Veteran should be afforded a new VA examination to determine the etiology of his current foot problems.  This examination should specifically take into consideration the Veteran's competently reported continuity of symptomatology since service; the in-service diagnoses of severe athlete's foot, tinea pedis, and cellulitis; the post-service treatment and complaints of chronic, bilateral foot, ankle, and leg pain; his current vascular, neurological, and musculoskeletal diagnoses; his post-service injury to his left foot following a helicopter crash (civilian) in 1994; and finally, his conceded exposure to Agent Orange.  

In addition, the current record indicates that the Veteran is in receipt of benefit from the Social Security Administration (SSA).  See May 2008 SSA Award Letter. These records should be obtained and incorporated into the Veteran's claims file before appellate review proceeds. VA has a duty to obtain SSA records when they may be relevant. See Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992). 

Accordingly, the case is REMANDED for the following action:

1. Contact the SSA and request all pertinent documentation pertaining to any claim for disability benefits by the appellant including any pertinent medical records that Social Security has regarding the Veteran.  These records should be associated with the claim file.  If for any reason a negative response is received from SSA, such response should be noted in the record.

2. Request copies of any VA treatment records dated from February 2010 forward.

3. Request that the Veteran submit authorizations to release private treatment records (or employer related medical records) for treatment received for his bilateral foot/ankle problems, to specifically include any private operative/treatment reports from his 1994 left ankle surgery following his helicopter accident, or submit any such private treatment records that are in his possession. 

All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file. 

4. After completion of the above, arrange for the Veteran to undergo a VA examination, by an appropriate specialist, to determine the nature, severity, and etiology of any current residuals of "jungle rot" (i.e., cellulitis/tinea pedis/athlete's foot.)  The claims file must be made available for review of his pertinent medical and other history, particularly the records of any relevant treatment.

The examiner should identify all current neurological, vascular, musculoskeletal, and skin disorders of the bilateral lower extremities (to include the feet, ankles, and legs). 

For each diagnosed disorder, which should specifically include the already diagnosed peripheral neuropathy of the feet, the examiner should opine as to the following:

(a) Whether it is at least as likely as not (at least a 50-percent probability) that any neurological, vascular, skin, and/or musculoskeletal disorders of the lower extremities are related to the Veteran's cellulitis, tinea pedis, and/or athlete's foot as documented in his STRs in 1968  

(b) Whether it is at least as likely as not (at least a 50-percent probability) that any such disorders are due to, or the result of presumed Agent Orange exposure? 

(c) Specifically, with respect to the Veteran's currently diagnosed peripheral neuropathy, the examiner should address whether it is an acute or subacute type?  If so, the examiner should discuss how it correlates to the VA definition of acute and subacute neuropathy that resolves within two years of exposure.  Regardless of the medical classification of the Veteran's peripheral neuropathy, is it at least as likely as not (at least a 50-percent probability) that the Veteran's currently diagnosed peripheral neuropathy is causally related to his presumed exposure to Agent Orange in-service? 

(d) If the answers to (a), (b), and (c) above are negative,  the examiner should opine whether it is at least as likely as not (at least a 50 percent probability) that the current lower extremity problems otherwise had their onset in service or were caused or aggravated by his active military service?

In so finding, the examiner is specifically asked to comment upon the significance, if any, of the Veteran's intercurrent left ankle/foot injury in 1994, following a civilian helicopter crash, and his resulting surgical procedures. See, e.g., Operative Report, Dr. Daniel, December 1998.  

The examiner should also provide a thorough rationale for his or her conclusions.  If the examiner is unable to provide an opinion without resorting to speculation, a reasons and bases should be provided addressing why such an opinion cannot be rendered.  Moreover, if the examiner is unable to obtain the necessary data from his or her examination of the Veteran, an explanation as to why this information was not obtained should be entered into the report. 

5. After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue the Veteran a supplemental statement of the case, and afford him the appropriate period of time within which to respond thereto

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


